Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
The claims 1-4, 6-8, 19-33 are allowed.  Specifically, the independent Claims 1, 9, 14 and 22 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims 1  and 31. Though the prior arts search, the prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claims 1 and 33: “an analog to digital converter that receives the signal and samples the signal at a streaming sample rate that is at least twice a dominant frequency of the signal, the sampled signal being output from the analog to digital converter as a sequence of data values; and at least one digital signal router that receives the sequence of data value and a sub-sampling rate, wherein the sub-sampling rate is lower than the streaming sample rate, and produces at least one sub-sampled output sequence of data comprising select samples from the sequence of samples based on at least one of the sub-sampling rate and a ratio of the streaming sample rate and the sub-sampling rate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Gupta et al. (US 2012/0328301) disclose an automated digital predistorter configured to predistort information within a radio frequency rate stream of digital samples such that a result of subsequent processing of a representation of the information by an analog device subject to nonlinear distortion has reduced distortion with respect to an undistorted representation of the information; a digital to analog converter configured to convert the predistorted information within the radio frequency rate stream of digital samples to a radio frequency analog representation of the predistorted information; the analog device subject to nonlinear distortion, configured to receive the radio frequency analog representation of the predistorted information, and to produce a modified output wherein the modified output has reduced distortion with respect to the information than would be present absent the predistortion of the information.
b) Maclnnis et al. (US 6,744,472) disclose  a first sample rate converter for converting a sampling rate of a stream of video samples from a first sample rate to a first converted rate, said first sample rate converter comprising: a chroma tracker capable of tracking phase and frequency of chroma bursts, comparing them against a predetermined pattern and generating an error signal based on the result of the comparison; and a low pass filter for receiving and filtering the error signal from the chroma tracker to generate an adjustment value, wherein the adjustment value is used to adjust the first sample rate or a first down-sampling ratio, which is a ratio between the first sample rate and the first converted rate; a filter for processing at least some of the video samples having the first converted rate; and a second sample rate converter for converting the sampling rate from the first converted rate to a second converted rate.
c) Liao et al. (US 2013/0106637) disclose a first analog to digital converter with a first sampling phase to yield a first baud rate stream, sampling the analog signal in a second analog to digital converter with a second sampling phase to yield a second baud rate stream, processing the first baud rate stream in a detector to yield log likelihood ratio values for the first baud rate stream, and combining values derived from the log likelihood ratio values with branch metrics in a second detector to yield a detected output.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864